Citation Nr: 1139478	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  09-18 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD) with hypoxemia (also claimed as bronchitis).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

The Veteran served on active duty for a period of 20 years, 1 month, and 8 days.  He retired from active duty in December 1969.  

This appeal ensued following a June 2008 rating decision of the Department of Veterans Affairs (VA Regional Office (RO) in St. Petersburg, Florida, which determined that new and material evidence had not been submitted that was sufficient to reopen a previously denied claim for service connection for COPD with hypoxemia (also claimed as bronchitis).   


FINDINGS OF FACT

1.  An unappealed October 2005 rating decision denied the Veteran's claim of entitlement to service connection for COPD with hypoxemia (also claimed as bronchitis) based on a finding that a chronic lung disorder was neither shown at service separation nor until many years later.  It was determined by a VA examiner that this condition was the result of a 20 year history of smoking cigarettes.  The Veteran was notified of the denial, including his appellate rights, by letter dated in November 2005.  He did not file an appeal.

2.  The evidence received since the October 1995 rating decision is neither cumulative, nor redundant, and raises a reasonable possibility of substantiating the service connection claim.  

3.  The most probative medical evidence of record establishes that the Veteran's lung disorder of COPD (also claimed as bronchitis) was caused by many years of cigarette smoking.  


CONCLUSIONS OF LAW 

1.  The October 2005 rating decision that denied service connection for COPD with hypoxemia is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100 (2010).  

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for COPD with hypoxemia (claimed as bronchitis) has been received; accordingly, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).  

3.  The Veteran's current lung disorder (COPD) was neither the result of, nor aggravated by, active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).   

a.)  Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim. Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).  

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, that the Secretary of VA look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  As the issue of whether new and material evidence has been received has been resolved in the Veteran's favor, any error in notice required by Kent is harmless error.  

In this case, however, VA essentially satisfied the notification requirements of the VCAA by means of a letter dated in February 2008.  The RO informed the appellant of the types of evidence needed in order to substantiate his claim of entitlement to service connection, the division of responsibility between the appellant and VA for obtaining the required evidence, and requested that the appellant provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (b) (2011).  The letter also satisfied Dingess/Hartman and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.  Additionally, the letter notified the Veteran of the criteria pertaining to what constitutes new and material evidence, as well as the specific reason(s) for the previous denial.  

b.)  Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service treatment records (STRs), post-service private treatment records, statements from non-treating VA physicians and a private physician in support of his claim, and a VA examination report dated in October 2005.  Additionally, the claims file contains the Veteran's personal statements and testimony in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.  

With regard to the VA examination, the Board observes that the VA examiner reviewed the pertinent evidence of record, elicited from the Veteran his history of lung symptomatology and treatment, as well as his smoking history, performed a thorough physical examination along with a review of diagnostic test results, and provided the result of her analysis, along with a clear and concise rationale for her opinion that the Veteran's current lung disorders were not related to active duty service.  She also noted that there was a private opinion from 2005 which noted that the Veteran had COPD, with a history of chronic bronchitis from the 1960s.  She opined, however, that his current respiratory condition of bronchitis and COPD was more likely related to his long history of smoking.  She also noted that no pulmonary symptoms were noted upon discharge examination which included a chest X-ray.  

In this regard, the Board recognizes that the Veteran has argued that the opinions of private physicians that support his claim should be accorded the same probative weight as that of the VA examiner.  However, the Board disagrees.  As will be explained in greater detail below, while the VA physician indicated that she had reviewed the Veteran's service records, there is no evidence that the private physicians reviewed his complete claims folder, including his separation examination report or all of his post-STRs.  Conversely, the VA examiner's opinion was predicated not only on a full reading of the claims folder, including the Veteran's service and post-service treatment records, but also on the Veteran's own statements that he smoked for 20 years (a fact that was simply not addressed by most of the private physicians) and how this history related to his obstructive lung function studies.  Moreover, with regard to any personal assertions by the Veteran that his history of smoking did not cause his lung disorders, although the Court has held that Veterans, as lay persons, are competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, as there is no evidence that the Veteran has medical training or experience, he is not competent to provide an opinion as to the etiology of a complex medical condition, such as COPD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to providing a comprehensive VA examination and opinion by a qualified examiner regarding the issue at hand has been met.  38 C.F.R. § 3.159 (c) (4) (2011).  

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.   


II.  Applicable laws and regulations

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeal for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

Service connection may be established for a disability resulting from personal injury suffered, or disease contracted, in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 382 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, VA regulations mandate that, for claims received by VA after June 9, 1998, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  38 U.S.C.A. § 1103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.300(a) (2011).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.").

III.  New and Material Evidence

The Veteran contends that his current respiratory conditions (COPD and bronchitis) are of service origin.  He points out that he was treated repeatedly for cold symptoms, upper respiratory infections (URIs), and bronchitis/bronchial pneumonia during service.  

As noted above, in October 2005, the RO denied the Veteran's claim of entitlement to service connection on the basis that there were no findings of a lung/respiratory disorder at service separation and because of a VA examiner's opinion that these conditions resulted from a 20 year history of smoking cigarettes.  At the time of the denial, in addition to the above mentioned records, the RO considered the Veteran's complete STRs, which showed that, although he had been diagnosed and treated for various respiratory problems during service, (e.g. common cold, URIs, pharyngitis, bronchitis/bronchial pneumonia), no respiratory disorders were noted upon service separation examination which included a chest X-ray.  Also considered were numerous statements as submitted by family and friends as to the Veteran's continuity after service with respiratory complaints.  

Also considered were June and July 2005 statements by J.S., M.D.  In the June statement, the doctor noted that he had been provided with a copy of medical records for the veteran.  These records were from a military facility and dated the "first few years of 1960."  He stated that he had no way to validate if these records were complete, but based on the information from these notes, it was clear that the Veteran had been suffering from persistent and chronic bronchitis since that time.  He had since developed COPD, and he opined that it was reasonable to conclude that "it is possible this now chronic disease is related to his military service."  In the July statement, the doctor stated that the Veteran had a history of chronic bronchitis dating back to the early 1960s.  He added that the Veteran suffered from COPD as a result of this condition and that any improvement was unlikely.  The Veteran was notified of the denial of service connection by letter dated in November 2005, which included his appellate rights.  He did not file an appeal.

Accordingly, the October 2005 rating decision is not subject to revision except upon the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).  As such, the issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's claim of entitlement to service connection for COPD.  

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); Hodge v. West, 155 F3d 1356, 1359-60 (Fed. Cir. 1998).  "New evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

In January 2008, the Veteran applied to have his previously denied claim reopened.  In a June 2008 rating decision, the RO determined that new and material evidence had not been received to reopen the Veteran's claim.  A review of the claims folder shows that the new evidence submitted since the October 2005 rating decision consists of post service private and VA treatment records, private physicians' statements dated in 2004, 2006, and 2008 regarding the Veteran's lung disorder, to include at least one new opinion as to the etiology of his COPD.  Also added was the transcript to a personal hearing from August 2011.  

As the record now contains additional physicians' statements and at least one new medical opinion as to the Veteran's lung disorder, (see e.g., the 2004 physician's statement above), the Board concludes that this evidence satisfies the low threshold requirement for new and material evidence to reopen the previously disallowed claim.  The claim is thus reopened.  

IV.  Analysis

The newly submitted private and VA records dated from 2004 through 2009 show that the diagnoses of COPD and bronchitis continue.  These records also reflect a diagnosis of emphysema in November 2007.  In a September 2004 statement by P.H.R. M.D., it was noted that the Veteran had a significant smoking history and a history of chronic bronchitis since the 1960s.  He opined that the claimant's current clinical status of COPD with hypoxemia was probably related to his chronic bronchitis since the 1960s and also his significant exposure to smoke and primary smoking.  

In a January 2006 statement, D.G.Z., M.D., stated that the Veteran had been a patient since April 2002.  He had severe COPD and respiratory insufficiency.  He noted that the Veteran had "provided records from his active duty" which showed that he suffered with episodes of bronchitis and pneumonia at that time.  He was currently diagnosed with chronic lung impairment requiring chronic follow-up and constant treatment with inhaled medication.  

T.P.H., M.D. provided a March 2008 statement noting that the Veteran was under treatment for severe COPD, emphysema, and chronic bronchitis.  

At the August 2011 personal hearing, the Veteran and his son expounded on the Veteran's contentions.  The son testified that the Veteran had had respiratory problems for as long as he could remember and that they were worsening.  The Veteran reiterated that his condition should be service-connected in that his respiratory problem began during his military service.  

Based on a review of the evidence of record, the Board finds the most probative evidence to be against the Veteran's claim of entitlement to service connection for COPD.  In this regard, the Board notes that whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In addition, the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 91993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As noted above, the VA examiner, who noted that she reviewed the Veteran's complete claims folder, including his service and post-service treatment records, performed a comprehensive physical examination, reviewed diagnostic test results, and questioned the Veteran extensively on his prior medical history, including his past extensive history of smoking, concluded that the Veteran's severe bronchitis and COPD were more likely than not the result of smoking and were not the result of any disease or incident of active duty service.  In providing this opinion, she also noted that at the time of service discharge, there was normal lung and chest examination.  

In contrast to the well-reasoned opinion of the VA examiner, it appears, based on the evidence, that none of the private physicians who provided a statement or opinion (as summarized above) regarding the Veteran's lung disorders, reviewed the entire record.  Moreover, several physicians did not even address the Veteran's long history of cigarette smoking.  Dr. P.H.R. opined that the Veteran's COPD was related to his chronic bronchitis which he had had since the 1960s and also due to his history of smoking.  However, the rationale for his opinion was not provided.  Nor does his statement reflect that he reviewed the claims file.  The 2006 statement references inservice episodes of bronchitis and pneumonia based on records provided by the Veteran.  The physician noted currently diagnosed lung impairment but did not actually provide an opinion as to etiology.  Nor did he address the Veteran's long history of cigarette smoking.  The record also does not reflect that he reviewed the entire claims file.  Another private doctor in March 2008 only provided a statement as to current treatment.  None of these private physicians addressed the fact that the Veteran was not found to have a lung disorder at time of service separation.  While review of the claims file is not required, an opinion which considers the documented medical history pertaining to a disorder has increased probative value.

In this regard, the Board notes that, while professional medical opinions must be considered, the Board is not bound to accept the opinions of physicians whose diagnoses or opinions are based on a medical history provided by a Veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of a claimant's statements regarding medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).  

In addition to the medical evidence of record, the Board has also considered the Veteran's (and his son's) contentions that his current lung disorders are the result of active duty service.  As noted earlier, the Court has held that lay persons are competent to describe events that they experience with their own senses.  See Charles v. Principi, 16 Vet. App. 370, 374075 (2002).  The Board finds that symptoms such as breathing difficulties are the types of symptoms the Veteran, as a lay person, is competent to describe.  See Barr v Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, while the Veteran may sincerely believe that he developed a chronic lung disorder as a result of active service, as previously discussed, he has not been shown to have any medical training, and thus is not competent to provide an opinion relating to medical causation and etiology that requires medical expertise and/or a clinical examination by a medical professional.  See Jandreau, 492 F.3d at 1377.  While his son is a licensed practical nurse, it cannot be said that his opinion as to the etiology of COPD and bronchitis is more probative than the specialist who conducted the 2005 examination.  As a result, the assertions of the Veteran and his son do not constitute competent evidence that the claimed disorder was caused by, or is otherwise related to, service. 

Finally, as noted above, per VA regulations, service connection is not warranted for a disability on the basis that it resulted from injury or disease attributable to a Veteran's use of tobacco products during service.  38 U.S.C.A. §§ 1103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.300(a) (2011).  As such, because the probative evidence of record shows that the Veteran's chronic lung diseases are more likely than not the result of his 20 year history of smoking, service connection is not warranted in this case. 

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for COPD with hypoxemia (claimed as bronchitis).  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

						(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been received sufficient to reopen the claim of entitlement to service connection for COPD with hypoxemia (also claimed as bronchitis), the claim is reopened and the claim is allowed to this extent only.  

The reopened claim of service connection for COPE with hypoxemia (also claimed as bronchitis) is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


